DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is pending and examined in the instant application.

Information Disclosure Statements
	The Information disclosure statements filed have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following rejection is reiterated for claim 1 and necessitated by amendment for claims 25-29, 31, and 34-42:
35 U.S.C. 103 Rejection #1:
Claims 1, 25-29, 31, and 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenmiller et al. [Nature Biotechnology, volume 30, 23 August 2012, pages 858-867; on IDS] in view of Felton et al. [US PGPUB 2010/0255602 A1; on IDS].
	Claim 1 is drawn to a method of analyzing a tissue section comprising cells.  The method comprises labeling target analytes in a tissue section with at least one mass tag thereby producing a labeled sample in which each different type of target analyte is labeled with a different combination of the at least one mass tag.  The method comprises scanning the tissue section with a SIMS ion beam to generate a data set that comprises spatially-addressable measurements of the at least one mass tag across an area of the tissue section.  The method comprises identifying locations of one or more of the target analytes in the tissue section based on the data set.
	The document of Bodenmiller et al. studies multiplexed mass cytometry profiling of cellular states perturbed by small-molecule regulators [title].  The paragraph bridging 
	While Bodenmiller et al. uses cytometry imaging techniques, Bodenmiller et al. does not teach SIMS to measure the mass tags.  Bodenmiller et al. does not teach identifying locations of target analytes in the tissue section.
	The document of Felton et al. studies an imaging mass spectrometer with mass tags [title].  Paragraph 27 of Felton et al. teaches use of SIMS to measure mass tags in samples.  Paragraph 47 and Figures 4-9 of Felton et al. teaches the use of SIMS to produce a chemical map of the surface of the biological image.  Figure 2 of Felton et al. illustrates a map of individual cells and extracellular structures.  Figures 2, 8, 9, 11A, and 12A illustrate color coded imagery of tissue sections where different analytes on the different tissue sections have different shades of color.



	With regard to claims 27-29, Figure 1a of Bodenmiller et al. illustrates the backbone that holds the metal mass tag wherein the chelating of the metal mass tag utilizes a polymer.  Figure 1a of Bodenmiller et al. illustrates that each mass tag is linked to a capture agent.

	With regard to claim 31, the figures of Bodenmiller et al. illustrate that the mass tags are related to a stain.

	With regard to claims 34-36 and 39, each of the 96 wells of Bodenmiller et al. is identifiable by a unique mass tag.  Figures 2, 8, 9, 11A, and 12A illustrate color coded imagery of tissue sections comprising cells undergoing SIMS where different analytes on the different tissue sections are classified using different shades of color.

	With regard to claims 40-41, paragraph 7 of Felton et al. teaches ion beams generated dynamically.  Paragraphs 11 and 40 of Felton et al. teach SIMS involving time of flight.



Response to arguments:
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive.
	Applicant’s central argument is that Bodenmiller et al. does not teach combinatorial mass tagging of tissue sections, but instead, wells on a plate.  In response, this rejection is an obviousness prior art rejection, and the document of Felton et al. is relied upon for the labeling of tissue sections.  This combination of Bodenmiller et al. and Felton et al. makes obvious the combinatorial labeling of tissue sections.  Applicant did not address Felton et al. nor the combination of Bodenmiller et al. and Felton in the Remarks.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #2:
30 is rejected under 35 U.S.C. 103 as being unpatentable over Bodenmiller et al. in view of Felton et al. as applied to claims 1, 25-29, 31, and 34-42 above, in further view of Johnson et al. [US Patent 5,130,118].
Claim 30 is further limiting wherein the capture agent comprises an antibody.
Bodenmiller et al. and Felton et al. make obvious using mass tags to label analytes of tissue sections, as discussed above.
Bodenmiller et al. and Felton et al. do not associate antibodies with the metal atoms in the mass tags.
The document of Johnson et al. teaches methods and materials for the preparation of metal labelled antibody solutions [title].  The abstract of Johnson et al. teaches the association of antibodies with metal atoms.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of this application to modify the cytometry of Bodenmiller et al. and the SIMS of Felton et al. by use of the antibodies of Johnson et al. because it is obvious to substitute known elements in the prior art to yield a predictable result.  In this instance, antibodies are alternatives to the chelating agents of Bodenmiller et al.  There would have been a reasonable expectation of success in combining Bodenmiller et al. with Johnson et al. because both studies analogously use scaffolding to chelate metal atoms.

Response to arguments:
	This rejection is necessitated by amendment.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #3:
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bodenmiller et al. in view of Felton et al. as applied to claims 1, 25-29, 31, and 34-42 above, in further view of Gross et al. [US PGPUB 2004/0191916 A1].
Claim 32 is further limiting comprising scanning and then rescanning a portion of the tissue section with SIMS to generate first and second sets of spatially-addressable measurements.  The method comprises identifying locations of the target analytes based on the spatially addressable measurements.  
Bodenmiller et al. and Felton et al. make obvious using mass tags to label analytes of tissue sections, as discussed above.  Felton et al. teaches a single scan of the tissue section to create a spatially addressable image.
Bodenmiller et al. and Felton et al. do not teach multiple scans of the tissue section.
The document of Gross et al. studies multidimensional mass spectrometry of serum and cellular lipids directly from biological extracts [title].  Figure 4 of Gross et al. illustrates a three dimensional mass spectrum of the biological fluids using multiples mass spectral scans of the biological fluids.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of this application to modify the cytometry of Bodenmiller et al. and the SIMS of Felton et al. by use of the multiple mass spectral scans of Gross et al. wherein the motivation would have been that additional scans facilitate analysis of the sample by giving additional pertinent sample data [Figure 4 of Gross et al.].

Response to arguments:
	This rejection is necessitated by amendment.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #4:
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Bodenmiller et al. in view of Felton et al. as applied to claims 1, 25-29, 31, and 34-42 above, in further view of Gross et al. [US PGPUB 2004/0191916 A1].
Claim 43 is further limiting wherein the tissue section comprises an FFPE tissue section.  
Bodenmiller et al. and Felton et al. make obvious using mass tags to label analytes of tissue sections, as discussed above.  
Bodenmiller et al. and Felton et al. do not teach FFPE tissue sections.
The document of Krizman studies a method of discovering and analyzing secreted biomarkers of disease from solid tissue [title].  Paragraphs 20 and 27 of Krizman make obvious conducting MS on FFPE tissue sections.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of this application to modify the cytometry of Bodenmiller et al. and the SIMS of Felton et al. by use of the FFPE covered tissue sections of Krizman wherein the motivation would have been that FFPE facilitates the mass spectral analysis of tissue sections [paragraphs 20 and 27 of Krizman].

Response to arguments:
	This rejection is necessitated by amendment.

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach conducting multiple SIMS scans of a tissue section in order to construct a three dimensional image of the tissue section.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejection is reiterated:
Claims 1 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3, respectively, of U.S. Patent No. 10,041,949 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims analogously use SIMS to monitor the abundance of mass tag labels in cellular and extracellular structures.  While the claim of ‘949 recites limitations in addition to the .

Related Prior Art
The document of Dayon et al. [WO 2011/144914 A1; on IDS] studies diagnostic methods using polypeptides [title and abstract].  Example 1 on pages 52-54 of Dayon et al. study using mass tags in conjunction with brains.
The document of Hong et al. [WO 2012/003478 A2; on IDS] studies detecting targets using mass tags and mass spectrometry [title].  Page 103, lines 4-5 of Hong et al. teach that the sample is FFPE tissue.  Claim 9 of Hong et al. teaches SIMS as a mass spectrometry technique for analysis.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax .

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        21 January 2022